1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN F. ELLIS,                                  No. 2:18-cv-2468 MCE CKD P
12                         Plaintiff,
13            v.                                          ORDER SETTING ADDITIONAL
                                                          SETTLEMENT CONFERENCE
14    F. FARMER,
15                         Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. §1983. The court has determined that this case will

19   benefit from an additional settlement conference. Therefore, this case will be referred to

20   Magistrate Judge Dennis M. Cota to conduct a settlement conference at the U. S. District Court,

21   501 I Street, Sacramento, California 95814 in Courtroom #1 on November 7, 2019 at 1:00 p.m.

22           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

23   this order.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota

26                 on November 7, 2019 at 1:00 p.m. at the U. S. District Court, 501 I Street,

27                 Sacramento, California 95814 in Courtroom #1.

28           2. A representative with full and unlimited authority to negotiate and enter into a binding

                                                         1
1

2                 settlement on the defendants’ behalf shall attend in person1.
3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
4                 The failure of any counsel, party or authorized person subject to this order to appear in
5                 person may result in the imposition of sanctions. In addition, the conference will not
6                 proceed and will be reset to another date.
7            4. Parties are directed to submit confidential settlement statements no later than October
8                 31, 2019 to dmcorders@caed.uscourts.gov. Plaintiff shall mail his confidential
9                 settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC CAED, 2986
10                Bechelli Lane, Suite 300, Redding, California 96002 so it arrives no later than October
11                31, 2019. The envelope shall be marked “CONFIDENTIAL SETTLEMENT
12                STATEMENT.” Parties are also directed to file a “Notice of Submission of
13                Confidential Settlement Statement” (See L.R. 270(d)).
14

15                Settlement statements should not be filed with the Clerk of the Court nor served on
16                any other party. Settlement statements shall be clearly marked “confidential” with
17                the date and time of the settlement conference indicated prominently thereon.
18

19                The confidential settlement statement shall be no longer than five pages in length,
20                typed or neatly printed, and include the following:
21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485‐86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596‐97 (8th Cir. 2001).
                                                                2
 1

 2                a. A brief statement of the facts of the case.
 3                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
 4                   which the claims are founded; a forthright evaluation of the parties’ likelihood of
 5                   prevailing on the claims and defenses; and a description of the major issues in
 6                   dispute.
 7                c. A summary of the proceedings to date.
 8                d. An estimate of the cost and time to be expended for further discovery, pretrial, and
 9                   trial.
10                e. The relief sought.
11                f. The party’s position on settlement, including present demands and offers and a
12                   history of past settlement discussions, offers, and demands.
13                g. A brief statement of each party’s expectations and goals for the settlement
14                   conference, including how much a party is willing to accept and/or willing to pay.
15                h. If the parties intend to discuss the joint settlement of any other actions or claims
16                   not in this suit, give a brief description of each action or claim as set forth above,
17                   including case number(s) if applicable.
18           5. Judge Cota or another representative from the court will be contacting the parties
19                either by telephone or in person, approximately two weeks prior to the settlement
20                conference, to ascertain each party’s expectations of the settlement conference.
21           6.   The previously issued stay of this case shall remain in effect through the date of the
22                settlement conference or until further order of the court.
23   Dated: October 3, 2019
24

25

26

27   12/elli2468.mediate.docx

28

                                                         3
